Shea, J.,
concurring. I agree with the majority’s application in this case of the harmless error doctrine in the form appropriate for errors of constitutional import, i.e., harmlessness beyond a reasonable doubt. The opinion of the Appellate Court, however, appears to have employed a different standard: “A review of the record and transcripts in the present case, however, clearly demonstrates that the evidence offered by the state, even without the testimony of the witness, was sufficient to prove the defendant’s guilt beyond a reasonable doubt.” State v. Bruno, 1 Conn. App. 384, 395, 473 A.2d 311 (1984). This sentence, declaring that, even with the omission of the testimony that should have been stricken, the state’s evidence was sufficient to prove guilt implies that the criterion used was whether the remaining evidence was sufficient as a matter of law to support the finding. Legal sufficiency of the evidence is not the test for harmless error even if only a nonconstitutional error is involved. The harmlessness of an error depends upon its impact on the trier and the result, not upon whether the particular evidence involved was legally essential to support the finding.
Applying the constitutional standard, I would find the evidence, absent the testimony of the witness who asserted her psychiatric privilege, to be so overwhelming as to render the error harmless beyond a reasonable doubt. The physical evidence, the tapes and the recording equipment clearly established the substance *337of the crimes, and other witnesses provided more than ample evidence of the defendant’s involvement in those crimes, including his own admissions. The testimony that should have been stricken was of some significance in explaining the defendant’s motivation, but was otherwise merely repetitious of facts amply proved by physical exhibits or by other witnesses. The defendant was acquitted of the one charge upon which the testimony of this witness was of great significance, the theft of her jewelry.
Accordingly, I agree with the result.